El Juez Asociado Sr. Aldeey,
emitió la opinión del tribunal.
El artículo 2o. del Reglamento No. 28 de la Sanidad para la construcción y conservación a prueba de ratas de edifi-cios y sus dependencias, dispone que para toda construc-ción deberá presentarse al Servicio de Sanidad un plano por triplicado sin que puedan empezarse dichas obras hasta no ser definitivamente aprobados. Y el artículo 20 dice lo si-guiente :
“Cuando se reconstruyan edificios que no están a prueba de ratas, o se hagan reparaciones en ellos, tan extensas que comprendan la renovación de pisos, cielos rasos, etc., se exigirán los mismos requi-sitos que son aplicables a los edificios de nueva construcción.”
Por la infracción de este artículo 20 fué denunciado y declarado culpable Juan J. Yillaveitía, alegándose que “re-paraba una casa sin haber presentado al Servicio de Sani-dad un plano por triplicado de dicha reparación;” y en el recurso que contra la sentencia estableció el sentenciado, solicita que la revoquemos porque la acusación no le imputó *877infracción alguna toda vez que no expresa si la casa en cues-tión no estaba a prueba de ratas o que la reparación era ex-tensa e incluía pisos, cielos rasos, etc., a cuya petición se adhirió el Fiscal de este Tribunal Supremo. '
El solo hecho imputado en la acusación al apelante de reparar una casa sin haber presentado al Servicio de Sani-dad un plano triplicado de dicha reparación, no es constitu-tivo de infracción al artículo 20 citado, pues para que tuviera obligación de presentar planos triplicados era necesario que la casa no estuviera a prueba de ratas o que la reparación que iba a hacer fuera tan extensa que comprendiera la reno-vación de pisos, cielos rasos, etc., y, por tanto, para impu-tarle infracción de ese precepto por no haber presentado los planos, era necesario alegar que la reparación se hallaba com-prendida en alguno de los casos a que dicho precepto se re-fiere. No se hizo así, y no se le imputó delito alguno.
La sentencia apelada debe ser revocada y el acusado ab-suelto.

Revocada la sentencia apelada y absuelto el ■ acusado.

Jueces concurrentes :■ Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.